The plaintiff in error, Charles Holden, was informed against for the crime of murder, alleged to have been committed on the 24th day of August, 1917, by shooting one Grover Fulkerson *Page 722 
with a pistol. Upon his trial he was found guilty of manslaughter in the first degree, and his punishment fixed at imprisonment in the penitentiary for a period of four years. From the judgment rendered on the verdict he appeals. His counsel of record have filed a motion to dismiss his appeal. The motion is sustained, and the cause remanded to the trial court.